Citation Nr: 9900989	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from November 1941 to June 
1945.  This appeal arises from a February 1997 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO). 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service connected post-
traumatic stress disorder has worsened and warrants a higher 
disability evaluation.  His representative requests that all 
reasonable doubt be resolved in the veteran's favor. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
50 percent for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans claim.

2.  The veterans service connected psychiatric disorder is 
currently manifested by depression, anxiety, sleep 
disturbances, and frequent nightmares.  These symptoms 
produce no more than considerable social and industrial 
impairment. 

3.  The veterans service connected psychiatric disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships; the 
veteran has a continuing relationship with his wife and would 
be interested in outside activities but for his blindness; 
the medical findings do not indicate the presence, due to the 
service connected post-traumatic stress disorder, of suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The veteran saw combat during service in World War II.  
Service connection for psychoneurosis, anxiety state, was 
granted in July 1945.  A 30 percent evaluation was assigned 
from June 1945.  A November 1948 rating decision reduced the 
evaluation to 10 percent, from January 1949.  A December 1958 
rating decision increased the evaluation to 30 percent, from 
November 1958.  In October 1991, a rating decision increased 
the evaluation to 50 percent for post-traumatic stress 
disorder, from August 1991.  The veteran contends that he is 
entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's service connected post-
traumatic stress disorder is rated under code 9411.  New 
criteria with respect to rating psychiatric disorders became 
effective November 7, 1996, and were published in the Federal 
Register of October 8, 1996 (61 Fed.Reg. 52695-52702).  See 
38 C.F.R. Part 4, Code 9411 (1998).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

The veteran filed his claim for an increased evaluation in 
August 1996.  The Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veterans claim 
was filed in August 1996, a 50 percent evaluation 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).  
As the Board is unable to state that either the new or the 
old regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

A VA examination was conducted in December 1996.  The veteran 
reported that he had lost vision in both eyes over the past 
year from macular degeneration and retinal detachment.  He 
was essentially blind.  The veteran stated that this 
condition had had a significant effect on his mental state.  
On examination, the veteran had a flat affect and a depressed 
mood.  He seemed disinterested and lost in thought and 
appeared clinically depressed.  His wife reported that he 
went around the house very depressed.  The veteran showed no 
gross evidence of suicidal or homicidal ideation, and no 
evidence of psychosis.  His insights were preserved.  The 
veteran stated that he was no longer able to go out, mow the 
lawn, drive his truck, read the sports page, or work in the 
garden.  He reported that he was pretty much housebound.  The 
veteran described his sleep as fitful, and stated that he had 
experienced an increase in war-related nightmares since the 
onset of total blindness.  His wife had noticed increased 
anxiety.  The veteran reported that he had lost interest in 
his usual activities.  He stated that he frequently fell over 
furniture in the house, and had at times gone out to get his 
mail and nearly been hit by a car.  The diagnosis was post-
traumatic stress disorder now with major depression.  The 
examiner stated that the veterans current level of social, 
vocational and industrial adjustment was significantly 
impaired.  

A June 1997 statement from Kent Keys, M.D., the veterans 
ophthalmologist, noted that the veteran had developed anxiety 
and depression secondary to his blindness.  A September 1998 
statement from Alan L. Gruman, M.D., the veterans physician, 
noted that the veteran had become less and less functional in 
the past couple of years due to his medical conditions.  Dr. 
Gruman noted that the veteran had been followed for history 
of urticaria, recurrent cholelithiasis, probable chronic 
obstructive pulmonary disorder, prostate cancer, anemia, 
hypercholesterolemia, gout, and anxiety and depression.

The medical evidence in this case clearly indicates that the 
veterans most significant medical problem is his non-service 
connected blindness.  This is the chief factor in his current 
level of functioning.  The veteran described activities he 
was unable to participate in due to his lack of vision.  The 
only manifestations of post-traumatic stress disorder noted 
on the recent VA examination were anxiety, depression, sleep 
disturbances, and war-related nightmares.  The Board finds 
that the RO correctly determined that the veterans current 
service connected psychiatric disability most closely met the 
50 percent evaluation under the new regulations.  The 
criteria for that evaluation include:  occupational and 
social impairment with reduced reliability and productivity 
due to:  disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, which the veteran manifests.  The record shows 
that the veteran continues to have a relationship with his 
wife and he would be interested in outside activities but for 
his loss of vision.  The current medical findings do not 
indicate the presence, due to the service connected post-
traumatic stress disorder, of suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships, which are contemplated for 
a 70 percent evaluation.  38 C.F.R. Part 4, Code 9411 (1998).

Considering the veterans current disability under the 
regulations in effect at the time the veterans claim for 
increase were filed, the Board notes that the recent 
examination findings show considerable impairment of social 
and industrial impairment due to his service connected 
psychiatric disorder.  However, the severe level of 
impairment due solely to his service-connected psychiatric 
disorder, necessary for a 70 percent evaluation, has not been 
demonstrated.  As noted above, the veteran is able to 
maintain a significant relationship with his wife, and his 
isolation and lack of activity is mainly attributable to his 
blindness rather than to the service connected post-traumatic 
stress disorder.  Nor is the veteran entitled to a 100 
percent evaluation:  The record has not shown that the 
veteran demonstrated gross repudiation of reality, was 
virtually isolated in the community, or that he was 
demonstrably unable to retain employment as a result of his 
service connected psychiatric disability alone.  While the 
veteran is apparently unable to work, the medical examiners 
have attributed his level of functioning to a combination of 
serious physical factors, chiefly blindness, in addition to 
the service connected psychiatric disorder.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9411 (1995 & 1998).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1998).






ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
